Title: To George Washington from John Hancock, 9–12 November 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada Novr 9[—c.12]th 1776.

You will perceive from the enclosed Resolve, that Congress having reconsidered their Vote of the 14th Octr, have agreed to give the former Allowance of one Dollar & one Third of a Dollar to the Officers on the Reinlistment of every Soldier in the Camp. The compleating the Army being at present an Object of the utmost Importance, the Congress are desirous of adopting every Means in their Power, to induce the Officers to fill up their respective Companies, as soon as possible.
You will please to take the most effectual Steps for punishing in an exemplary Manner, as far as the Articles of War will admit, all Deserters from the Army at this Time of Trial and Danger. The Baseness of those Officers and Soldiers who can turn their Backs upon their Country in her present Situation, merits the severest Chastisement.
The enclosed Letter from Col: Miles to Mr Wister of this City, I am directed by Congress to transmit to you, that you may take such Steps relative to the Exchange of the Gentlemen therein mentioned, as you may judge proper.
Mr Partridge, one of the Committee from the State of Massachussetts Bay, having laid before Congress, sundry Resolves of that State increasing the Pay of their Troops beyond what the Congress had given, they have come to a Resolution disapproving of that Measure; and have agreed, that the Troops in the American Army may be enlisted for three years, or during the War, as shall be most agreeable to them, subject to the Terms mentioned in the enclosed Resolves. I have the Honour to be with every Sentiment of Esteem & Respect, Sir, your most obed. & very hble Sert

John Hancock Presidt

